         Case 5:16-md-02752-LHK Document 380 Filed 06/26/19 Page 1 of 5



 1 MORGAN & MORGAN                                        TADLER LAW LLP
   COMPLEX LITIGATION GROUP                               Ariana J. Tadler (Admitted Pro Hac Vice)
 2 John A. Yanchunis (Admitted Pro Hac Vice)              One Pennsylvania Plaza, 19th Floor
   201 N. Franklin Street, 7th Floor                      New York, NY 10119
 3
   Tampa, FL 33602                                        Telephone: 212/946-9453
 4 Telephone: 813/223-5505                                212/273-4375 (fax)
   813/223-5402 (fax)                                     atadler@tadlerlaw.com
 5 jyanchunis@ForThePeople.com
                                                          LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 6 ROBBINS GELLER RUDMAN                                  Karen Hanson Riebel (Admitted Pro Hac Vice)
     & DOWD LLP                                           100 Washington Ave. South, Suite 2200
 7 Stuart A. Davidson (Admitted Pro Hac Vice)             Minneapolis, MN 55401
   120 East Palmetto Park Road, Suite 500
 8 Boca Raton, FL 33432                                   Telephone: 612/339-6900
                                                          612/339-0981 (fax)
   Telephone: 561/750-3000
 9                                                        khriebel@locklaw.com
   561/750-3364 (fax)
10 sdavidson@rgrdlaw.com
   CASEY GERRY SCHENK FRANCAVILLA                  ROBINSON CALCAGNIE, INC.
11                                                 Daniel S. Robinson (244245)
     BLATT & PENFIELD LLP
12 Gayle M.  Blatt (122048)                        19 Corporate Plaza Dr.
   110 Laurel Street                               Newport Beach, CA 92660
13 San Diego, CA 92101                             Telephone: 949/720-1288
   Telephone: 619/238-1811                         949/720-1292
14 619/544-9232 (fax)                              drobinson@robinsonfirm.com
   gmb@cglaw.com
15
   Attorneys for Plaintiffs and Proposed Class Counsel
16
                                UNITED STATES DISTRICT COURT
17             NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
18 IN RE: YAHOO! INC. CUSTOMER DATA                   )    No. 16-md-02752-LHK
   SECURITY BREACH LITIGATION                         )
19                                                         PLAINTIFFS’ REVISED 1 RESPONSE TO
                                                      )    ORDER FOR SUPPLEMENTAL
                                                      )    INFORMATION
20                                                    )
                                                      )
21
                                                      )
22                                                    )
                                                      )
23                                                    )
                                                      )
24

25

26

27   1
    Exhibit 1 has been revised to address a clerical error in the hourly billing rates for counsel, Ariana
   Tadler and Matthew Kupillas.
28
         Case 5:16-md-02752-LHK Document 380 Filed 06/26/19 Page 2 of 5



 1            Plaintiffs moved to provide notice to the Class of the Settlement in this matter2 on April 8,

 2 2019. (ECF No. 368). On June 24, 2019, the Court entered an order seeking supplementa l

 3 information, specifically:

 4                    (1) additional lodestar information, including the name of the
                      attorneys, paralegals, or other individuals who worked on the case,
 5                    their title, their date of admittance (if applicable), and their hourly
                      rate (as done in ECF No. 337-6); and (2) an explanation of the total
 6
                      incentive award request, including how many Plaintiffs will request
 7                    $2,500, how many Plaintiffs will request $5,000, and how many
                      Plaintiffs will request $7,000.
 8
     (ECF No. 377).
 9
               In accord with that Order, attached hereto as Exhibit 1, is the requested additional lodestar
10
     information for all those involved in the MDL Case;3 and attached as Exhibit 2 is the requested
11
     additional lodestar information for all those involved in the JCCP Case.
12
              As to the Service Award requests, Class Counsel will seek a Service Award of $7,500 for
13
     eight Plaintiffs, all from the MDL Case, as they each had their computers forensically imaged and
14
     were deposed: Andrew Mortensen, Mali Granot, Paul Dugas, Yaniv Rivlin, Matthew Ridolfo,
15
     Deana Ridolfo, Kimberly Heines, and Hashmatullah Essar. Counsel will seek Service Awards of
16
     $5,000 for three Plaintiffs, as they were either deposed or had their computers forensically imaged:
17
     Brian Neff (MDL Case), John Bell (JCCP Case), and Michelle Bouras (JCCP Case). And Counsel
18
     will seek Service Awards of $2,500 for five Plaintiffs, all from the JCCP Case, as they were not
19
     deposed and did not have their computers forensically imaged : Jana Brabcova, Reid Bracken,
20
     Hilary Gamache, Jared Pastor, and Brendan Quinn. Combined, the request for Service Awards
21
     will therefore total $87,500.00.
22

23
     2   A process previously referred to as preliminary approval, see Fed. R. Civ. P. 23, 2018 Advisory
24

25 Committee Note., Subdivision (c)(2).
     3   Unless otherwise noted, all capitalized terms are defined in the Amended Settlement Agreement
26

27 and Release and/or the Memorandum in Support of Plaintiff’s Motion to Notice the Class (ECF

28 Nos. 369, 369-2).
     PLTFS’ RESPONSE TO ORDER FOR SUPPLEM ENTA L INFORMATION
     16-md-02752-LHK                                                                                     -1-
     Case 5:16-md-02752-LHK Document 380 Filed 06/26/19 Page 3 of 5



 1

 2

 3
     DATED: June 26, 2019                   MORGAN & MORGAN
 4                                          COMPLEX LITIGATION GROUP
                                            John A. Yanchunis
 5
                                            s/ John A. Yanchunis
 6                                          John A. Yanchunis
 7                                          201 N. Franklin Street, 7th Floor
                                            Tampa, FL 33602
 8                                          Telephone: 813/223-5505
                                            813/223-5402 (fax)
 9

10                                          ROBBINS GELLER RUDMAN
                                              & DOWD LLP
11                                          Stuart A. Davidson
                                            120 East Palmetto Park Road, Suite 500
12                                          Boca Raton, FL 33432
13                                          Telephone: 561/750-3000
                                            561/750-3364 (fax)
14
                                            CASEY GERRY SCHENK FRANCAVILLA
15                                            BLATT & PENFIELD LLP
                                            Gayle M. Blatt
16                                          110 Laurel Street
                                            San Diego, CA 92101
17
                                            Telephone: 619/238-1811
18                                          619/544-9232 (fax)

19                                          TADLER LAW LLP
                                            Ariana J. Tadler
20                                          One Pennsylvania Plaza, 19th Floor
                                            New York, NY 10119
21                                          Telephone: 212/946-9453
22                                          212/273-4375 (fax)

23                                          LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                            Karen Hanson Riebel
24                                          100 Washington Ave. South, Suite 2200
                                            Minneapolis, MN 55401
25                                          Telephone: 612/339-6900
26                                          612/339-0981 (fax)

27

28
     PLTFS’ RESPONSE TO ORDER FOR SUPPLEM ENTA L INFORMATION
     16-md-02752-LHK                                                                 -2-
     Case 5:16-md-02752-LHK Document 380 Filed 06/26/19 Page 4 of 5



 1
                                            ROBINSON CALCAGNIE, INC.
 2                                          Daniel S. Robinson
                                            19 Corporate Plaza Dr.
 3
                                            Newport Beach, CA 92660
 4                                          Telephone: 949/720-1288
                                            949/720-1292
 5                                          drobinson@robinsonfirm.com
 6                                          Attorneys for Plaintiffs and Proposed Class
                                            Counsel
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLTFS’ RESPONSE TO ORDER FOR SUPPLEM ENTA L INFORMATION
     16-md-02752-LHK                                                                      -3-
     Case 5:16-md-02752-LHK Document 380 Filed 06/26/19 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on June 25, 2019, I authorized the electronic filing of the foregoing

 3 with the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4 to the e-mail addresses denoted on the attached Electronic Mail Notice List, and I hereby certify

 5 that I caused to be mailed the foregoing document or paper via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7         I certify under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on June 25, 2019.

 9                                                   s/ John A. Yanchunis
                                                     John A. Yanchunis
10
                                                     MORGAN & MORGAN
11                                                   COMPLEX LITIGATION GROUP
                                                     201 N. Franklin Street, 7th Floor
12
                                                     Tampa, FL 33602
13                                                   Telephone: 813/223-5505
                                                     813/223-5402 (fax)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLTFS’ RESPONSE TO ORDER FOR SUPPLEM ENTA L INFORMATION
     16-md-02752-LHK                                                                               -4-
